            Case 1:19-cv-01173-AWI-GSA Document 24 Filed 09/21/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   KYLE NARGIZ,                             1:19-cv-01173-AWI-GSA-PC
12                 Plaintiff,                 ORDER GRANTING DEFENDANTS’ SECOND
                                              REQUEST FOR EXTENSION OF TIME TO
13         vs.                                RESPOND TO FIRST AMENDED COMPLAINT
                                              (ECF No. 23.)
14   STUART SHERMAN, et al.,
                                              DEADLINE: October 20, 2021
15                Defendants.
16

17

18

19
            Kyle Nargiz (“Plaintiff”) is a former state prisoner proceeding pro se and in forma
20
     pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with
21
     Plaintiff’s First Amended Complaint, filed on October 1, 2020, against defendants Richard
22
     Milam1 and Stuart Sherman (“Defendants”) on Plaintiff’s claim for adverse conditions of
23
     confinement in violation of the Eighth Amendment. (ECF No. 13.)
24
            On September 20, 2021, Defendants filed a motion for extension of time to file a response
25
     to the First Amended Complaint. (ECF No. 23.) This is Defendants’ second motion for extension
26
     of time to file the response.
27

28
                    1
                        Sued as Milan.

                                                    1
           Case 1:19-cv-01173-AWI-GSA Document 24 Filed 09/21/21 Page 2 of 2



 1          Good cause having been presented to the court, and GOOD CAUSE APPEARING
 2   THEREFOR, IT IS HEREBY ORDERED that Defendants are GRANTED an extension of time
 3   until October 20, 2021 in which to file a response to the First Amended Complaint.
 4
     IT IS SO ORDERED.
 5

 6      Dated:    September 21, 2021                             /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
